In the United States Court of Federal Claims
                                   No. 14-1067C
                              (Filed January 6, 2015)
                             NOT FOR PUBLICATION

************************
                         *
MESA GRANDE BAND OF      *
MISSION INDIANS,         *
                         *
              Plaintiff, *
                         *
         v.              *
                         *
THE UNITED STATES,       *
                         *
              Defendant. *
                         *
************************


                                      ORDER

       Plaintiff has moved for reimbursement of the filing fee in this case, as it was
docketed due to an accidental duplicate filing of the complaint. On October 15,
2014, plaintiff mailed the complaint to the Clerk’s office. When more than a week
passed without plaintiff being notified of the docketing of its case, it contacted the
Clerk’s office and discovered that the U.S. Postal Service had yet to deliver the
complaint. Fearing that the complaint had been lost in the mail, on October 27,
2014, plaintiff by hand-delivery filed an identical complaint, which was docketed as
case No. 14-1051C. A week later, the postal service finally delivered the initial copy
of the complaint, which was filed under docket No. 14-1067C. Because the identical
complaint had already been filed, plaintiff voluntarily dismissed the latter case
under Rule 41(a)(1) of the Rules of the United States Court of Federal Claims and
now seeks a refund of the $400 filing fee for the dismissed case.

       Of course, a party cannot split the same claim into more than one lawsuit
before the same court, see Young v. United States, 60 Fed. Cl. 418, 423–24 (2004),
and it does not appear that plaintiff was attempting to do this. Since plaintiff’s
claim was already pending in our court, the receipt of an identical complaint should
not have resulted in the opening of a new case concerning the same claim.
Accordingly, plaintiff’s motion for reimbursement of the filing fee in this case is
GRANTED. The Clerk is directed to refund this payment to plaintiff.
IT IS SO ORDERED.


                    s/ Victor J. Wolski
                    VICTOR J. WOLSKI
                    Judge




                     -2-